Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16, in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.

Drawings
The drawings are objected to because figures 2A, 2B, 4A, 4B, 11, 13A, 13B, 22, and 23 fail to show the invention with the proper cross sectional shading in accordance with MPEP 608.02.  The lead line for reference character 118 fails to properly indicate the side in figure 2A.  Figures 19 and 20 are objected to because they include superfluous wording such as “Thin PC Applicator”.  Figures 26-28 are objected to because they fail to comply with 37 CFR 1.84(l) because every line, number, and letter is not durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because “[p]rovided is” on line 1 can be easily implied and, therefore, should be deleted.  Additionally, the abstract is objected to because it fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  It is suggested that the applicant amend the abstract to include the channel and how the channel is able to direction water, dirt or debris away from the opening of the compartment.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the description of figures 2A, 2B and 5-9 in paragraphs 12 and 16 is inadequate since each of the figures 2A, 2B and 5-9 is not individually described.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Recitations such as “a compartment” on line 2 of claim 1 render the claims indefinite because it is unclear whether the applicant is referring to the compartment set forth above or is attempting to set forth another compartment in addition to the one set forth above.  Also see “a closed position” on line 9 of claim 1, “an open position” on line 11 of claim 1, “a closed position” on line 37 of claim 1, “a closed position” on line 41 of claim 1, “an interior facing side” on line 2 of claim 4, “water, dirt and debris” on line 2 of claim 14, “water, dirt and debris” on line 2 of claim 15, “a closed position” on line 27 of claim 16, “an outer side of the main body of the seal member” on lines 27-28 of claim 16, “a closed position” on line 30 of claim 16, and “an inner side of the main body of the frame member” on line 31 of claim 16.  Recitations such as “an outer side” on line 12 of claim 1 render the claims indefinite because it is unclear what makes a side of the door assembly an “outer” side.  Also see “an inner side” on line 13 of claim 1.  Recitations such as “inward facing side” on line 21 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the inner side set forth above.  Also see “an outward facing side” on line 22 of claim 1, an inward facing side” on line 32 of claim 1, “an outward facing side” on line 33 of claim 1, “inward” on line 2 of claim 13, and “inner side” on line 28 of claim 16.   Recitations such as “inward” on line 24 of claim 1 render the claims indefinite because it is unclear what defines the inward direction.  Also see “outward” on line 42 of claim 1.  Recitations such as “the inner side of the or debris” set forth above.  Recitations such as “the opening in the compartment” on line 46 of claim 1 render the claims indefinite because it is unclear how the opening is in the compartment when it appears that the opening is of the compartment.  Also see “in” on line 3 of claim 2.  Recitations such as “around adjacent an exterior peripheral edge” on lines 2-3 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Recitations such as “the inward facing . . . the inner skin of the door” on lines 1-2 of claim 5 render the claims indefinite because it is unclear how the inward facing side of the frame member can be adhered to an outward facing side of the inner door skin.  See figure 18, which shows an outward facing side of the frame member 200 is adhered to an inward facing surface of the door inner skin.  Recitations such as “is adhered” on line 2 of claim 6 render the claims indefinite because it is unclear to what element of the invention the seal member is adhered.  Recitations such or debris” set forth above.

Allowable Subject Matter
Claims 1-16, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a sealing system wherein when the door assembly is in a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634